COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis

GREGORY P. STONEMAN

v.   Record No. 0943-95-2                      MEMORANDUM OPINION *
                                                   PER CURIAM
VICKIE A. STONEMAN                              DECEMBER 5, 1995


             FROM THE CIRCUIT COURT OF HENRICO COUNTY
                      George F. Tidey, Judge

            (Carl J. Witmeyer, II; Frank G. Uvanni;
            Chalkley & Witmeyer, on brief), for
            appellant.
            (Deanna D. Cook; Bremner & Janus, on brief),
            for appellee.



     Gregory P. Stoneman (husband) appeals the decision of the

circuit court denying his motion for a reduction in his spousal

support payments to Vickie A. Stoneman (wife).      Husband's appeal

raises the following issues:    (1) whether the trial judge erred

in failing to consider the equitable distribution award when he

awarded spousal support; (2) whether the trial judge erred by not

considering wife's ability to support herself; and (3) whether

the trial judge erred in not considering wife's changed expenses

following the equitable distribution award as a material change

in circumstances warranting a reduction in spousal support.     Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.    Accordingly, we summarily

affirm the circuit court's decision.    Rule 5A:27.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
              Error in the Initial Spousal Support Amount

     This current proceeding began when husband filed a motion to

reduce spousal support because of a material change in

circumstances.    He filed the motion a month after the final

decree set the amount of spousal support.    Husband did not appeal

the final decree.    Husband now alleges that the trial judge

failed to consider the effect of the equitable distribution award

before awarding spousal support to wife.
     Code § 8.01-675.3 requires a notice of appeal to be filed

"within thirty days from the date of any final judgment order,

decree or conviction."    Rule 5A:6 also provides that "[n]o appeal

shall be allowed unless, within 30 days after entry of final

judgment or other appealable order or decree, counsel files with

the clerk of the trial court a notice of appeal."     Rule 5A:6(a).

     The trial judge's initial finding of the proper amount of

spousal support became res judicata when husband did not appeal

that decree to this Court.     Hall v. Hall, 9 Va. App. 426, 428,

388 S.E.2d 660, 670 (1990).    Thus, husband has waived his right

to appeal any alleged errors in that initial decision.

Therefore, allegations of error in the initial award of spousal

support are not properly raised in this appeal and will not be

considered.

                   Material Change in Circumstances

     Code § 20-109 provides that "[u]pon petition of either party

the court may increase, decrease or terminate spousal support and



                                   2
maintenance that may thereafter accrue . . . as the circumstances

may make proper."   To obtain relief pursuant to Code § 20-109,

"[t]he moving party in a petition for modification of support is

required to prove both a material change in circumstances and

that this change warrants a modification of support."

Schoenwetter v. Schoenwetter, 8 Va. App. 601, 605, 383 S.E.2d 28,

30 (1989).    "[T]he 'circumstances' which make 'proper' an

increase, reduction or cessation of spousal support under Code

§ 20-109 are financial and economic ones."    Hollowell v.

Hollowell, 6 Va. App. 417, 419, 369 S.E.2d 451, 452-53 (1988).

     Husband alleges that the trial judge erred by failing to

consider wife's ability to support herself.   To the extent

husband seeks a review of the initial support decision, that

argument is barred, as we have stated, by Rule 5A:6(a).      However,

husband also phrases a portion of his argument as a material

change in wife's circumstances.   We will address the question in

that light.

     Husband argued in the trial court that wife used the

equitable distribution award to reduce her expenses and then

unjustifiably increased her expenses.   He contended that her

actions constituted a material change in circumstances warranting

a reduction in spousal support.   The trial judge found

insufficient evidence of a material change in circumstances.     We

agree.

     Pursuant to the terms of the equitable distribution decree,



                                  3
husband paid $48,000 to wife at the time of the decree.   Husband

also was required to pay wife $252,000, plus interest, payable at

the rate of $75,000 a year.   With these funds, wife was able to

adjust her expenses.   Wife testified that she had paid or was

paying her outstanding credit card debts.    Wife also expended

large sums on home repairs.

     Credible evidence supports the trial judge's finding that no

material change in circumstances had occurred after the initial

spousal support determination.   As noted by the trial judge, wife

"has used some of her assets to adjust her monthly expenses."     We

agree that wife's use of her share of the marital property

"should not inure to [husband's] benefit."
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                    Affirmed.




                                 4